Case 1:21-cv-22445-KMM Document 11 Entered on FLSD Docket 07/12/2021 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                    Case No. 1:21-cv-22445-KMM

  DONALD J. TRUMP, et al.,
  Individually and on Behalf of
  All Others Similarly Situated,

         Plaintiffs,
  v.

  YOUTUBE, LLC, et al.,

         Defendants.
                                                   /

        DISTRICT COURT CERTIFICATION OF CONSTITUTIONAL QUESTION

         THIS CAUSE came before the Court upon Plaintiff Donald J. Trump, Plaintiff Kelly

  Victory, and Plaintiff Austen Fletcher’s (collectively, “Plaintiffs”) Notice of Constitutional

  Question. (“Notice”) (ECF No. 7). Pursuant to Federal Rule of Civil Procedure 5.1, Plaintiff gave

  notice that this action raises federal constitutional challenges to one or more provisions of federal

  law. See 28 U.S.C. § 2403(a); Fed. R. Civ. P. 5.1(b).

         Counsel for Plaintiffs has certified to the Court that notice of the constitutional questions

  has been served upon the Honorable Merrick Garland, Attorney General of the United States, in

  accordance with Rule 5.1(a).

         Accordingly, after careful consideration, and pursuant to Title 28, United States Code,

  Section 2403(a), the Court hereby CERTIFIES to Mr. Garland that the Plaintiffs have raised such

  constitutional challenges. The Clerk of Court is DIRECTED to immediately transmit the Notice

  to United States Attorney General Merrick Garland, along with copies of the Complaint (ECF No.

  1), by certified mail, return receipt requested, at the address printed below:
Case 1:21-cv-22445-KMM Document 11 Entered on FLSD Docket 07/12/2021 Page 2 of 2




                         Hon. Merrick Garland
                         Attorney General of the United States of America
                         United States Department of Justice
                         950 Pennsylvania Avenue, NW
                         Washington, D.C. 20530-0001

         The Court hereby provides that Mr. Garland is entitled to sixty (60) days from the date of

  this notice to intervene on behalf of the United States in this action. See 28 U.S.C. § 2403(a). The

  Court respectfully requests that Mr. Garland provide notice of his intentions to intervene, if

  applicable, at the earliest possible convenience.

         DONE AND ORDERED in Chambers at Miami, Florida, this ____
                                                              12th day of July, 2021.




                                                      K. MICHAEL MOORE
                                                      UNITED STATES DISTRICT JUDGE


  c: All counsel of record




                                                       2
